UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2722



WILLIAM NICHOLAS FORTESCUE, JR.,

                                            Plaintiff - Appellant,

          versus

DAVID R. HILLIER, Trustee; JERRY E. KING,
Court-appointed Auctioneer; ROBERT CAMILLE;
HISTORIC FLAT ROCK; W.R. TABER; SIDNEY
KIRKLEY; LINDA OSTEEN BENTLEY; HARLEY OSTEEN;
HARVEY SPIEGEL; GREGORY P. JUSTUS; HILDA
CAMILLE; BRENDA B. BRYSON; CLIFFORD SHIPMAN;
DELORES J. SHIPMAN; ROSCOE GREEN; NANCY GREEN;
TOM LONG; CHRISTINA LONG; CHARLES T. LARUS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Richard L. Voorhees, Chief
District Judge. (CA-95-65, BK-93-10347)

Submitted:   January 30, 1996             Decided:   August 2, 1996


Before WILKINSON, Chief Judge, MOTZ, Circuit Judge, and CHAPMAN,
Senior Circuit Judge.

Affirmed by unpublished per curiam opinion.


William Nicholas Fortescue, Jr., Appellant Pro Se. David G. Gray,
Jr., WESTALL, GRAY, KIMEL & CONNOLLY, Asheville, North Carolina;
Robert Keith Johnson, Charlotte, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's orders dismissing

his bankruptcy appeal and denying his motion for reconsideration.

We have reviewed the record and the district court's opinion and

find no reversible error. Accordingly, we affirm on the reasoning

of the district court. Fortescue v. Hillier, Nos. CA-95-65; BK-93-

10347 (W.D.N.C. Apr. 18 & Aug. 22, 1995). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         AFFIRMED




                                2